Citation Nr: 0801701	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-29 695	)	DATE
	)
       	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted for hearing loss, right ear.

3.  Whether there was clear and unmistakable error (CUE) in 
an August 1978 rating decision that denied entitlement to 
service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in February 
2004 and November 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that in the February 2004 rating decision, 
the RO reopened the veteran's claim for service connection 
for bilateral hearing loss and then granted entitlement to 
service connection for hearing loss, left ear and denied 
entitlement to service connection for hearing loss, right ear 
on the merits.  As reflected in the characterization of the 
issue on the first page of this decision, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits, 38 U.S.C.A. §§ 7104(b), 5108; 
see Barnett v. Brown, 8 Vet. App. 1 (1995).  Insofar as the 
determination made as to finality herein is consistent with 
the RO's decision and favorable to the veteran, he is not 
prejudiced by the Board's actions herein.  See Barnett, supra 
at 4; Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2.  Vertigo was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.

3.  In a final rating decision issued in August 1978, the RO 
denied a claim for service connection for bilateral hearing 
loss.

4.  Evidence added to the record since the final August 1978 
RO denial is neither cumulative nor redundant of the evidence 
of record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's claim. 

5.  In a February 2004 rating decision, the RO granted 
service connection for hearing loss, left ear. 

6.  Hearing loss, right ear was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

7.  In a final decision dated August 3, 1978, the RO denied 
service connection for tinnitus.

8.  The August 3, 1978 RO decision was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  Hearing loss, right ear was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

4.  The August 1978 rating decision that denied service 
connection for tinnitus is final.  38 U.S.C. § 4005(c) (1976) 
[38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1978) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007)].

5.  The August 1978 rating decision that denied service 
connection for tinnitus was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  The Board's decision to reopen 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss is completely favorable and, in that 
regard, no further action is required to comply with the VCAA 
and implementing regulations.  With regard to the veteran's 
service connection claim for hearing loss, right ear, the 
veteran was provided with a VCAA notification letter in 
August 2003 and with regard to his claim for service 
connection for vertigo, he was provided with a VCAA letter in 
September 2003.  Both of these notices were prior to the 
initial unfavorable AOJ decision on these claims that was 
issued in February 2004.  

Pertinent to the veteran's CUE claim, the United States Court 
of Appeals for Veterans Claims (Court) has noted that, 
insofar as CUE claims are not conventional appeals, and are 
fundamentally different from any other kind of action in the 
VA adjudicative process, the duties contained in the VCAA are 
not applicable to CUE claims.  Specifically, determinations 
as to the existence of CUE are based on the facts of record 
at the time of the decision challenged, such that no further 
factual development would be appropriate.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see 
also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed").

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in August 2003 and September 2003 informed the veteran of the 
type of evidence necessary to establish service connection; 
how VA would assist him in developing his claims; and his and 
VA's obligations in providing such evidence for 
consideration.  Neither VCAA notice informed the veteran of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertains to the claims.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The August 2003 and September 2003 letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claims.  
For these reasons, the Board concludes that the failure to 
provide fully VCAA compliant notices was harmless, and that 
to decide the appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, a March 2006 letter notified the veteran 
of the evidence necessary to establish entitlement to a 
disability rating and effective date for the disabilities on 
appeal.  Despite the inadequate timing of the notice provided 
to the veteran on these two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, VA treatment records, private medical records, and 
reports from June 1978, June 2004, November 2003, and March 
2007 VA examinations were reviewed by both the AOJ and the 
Board in connection with adjudication of his claims.  

With regard to his claim for service connection for vertigo, 
the veteran has indicated that he received followup treatment 
for dizziness with Dr. C. F., but that he learned from Dr. C. 
F. that the records of this treatment had been destroyed 
after 7 years.  Additionally, he stated that he had been seen 
by Dr. Montenegro, Dr. Cramer, and Dr. Krautkramer for his 
vertigo, but he provided no location for records from these 
physicians except to say that they practiced in Milwaukee.  
He also did not request that VA attempt to obtain these 
records.  The law provides that while VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on VA to prove the claim.  As the Court stated in Wood 
v. Derwinski, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  Therefore, in the present case, the Board determines 
that VA is not obligated to request the records identified by 
the veteran when he has not provided VA with the necessary 
information to determine where to direct that request.  As 
such, the Board finds that VA satisfied its duty to assist 
the veteran in attempting to obtain available relevant 
records.

Additionally, the veteran was afforded VA examinations in 
November 2003, June 2004, and March 2007 in order to 
adjudicate his service connection claims.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claims 
without further development.  Thus, the Board finds that 
additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
A. Vertigo

The veteran contends that his vertigo is related to the 
acoustic trauma that resulted in his service-connected 
hearing loss, left ear.  Therefore, he contends that service 
connection is warranted for vertigo.  

A review of the veteran's service medical records reveals no 
in-service complaint or treatment for vertigo.  Additionally, 
the Board observes that the veteran's post-service records 
are also negative for treatment or diagnosis of vertigo.      
Specifically, the Board notes that a May 1978 letter from Dr. 
C. F. indicated complaints of a stuffy sensation in the ears, 
but not of vertigo or dizziness.  In fact, the letter stated 
that the veteran should return to have his hearing checked in 
one year, but that if dizziness should ensue, he should 
return before a year had passed.  There are no records of 
further treatment by Dr. C. F.  June 1978 VA treatment 
records report chronic eustachian tube dysfunction, but no 
diagnosis of vertigo.  No medical evidence referable to a 
complaint of vertigo is associated with the claims file until 
June 2004 VA treatment records, which note vertigo by 
history.  A history of vertigo is also noted in August 2005 
and September 2005 private treatment records, and again in 
the March 2007 VA examination report.  However, after a 
review of the record and examination, the March 2007 VA 
examiner noted that the veteran's historical information with 
regard to vertigo was not backed by the medical record, and 
that the veteran had no easily documented peripheral 
vestibular abnormality.  

Thus, the only evidence of record that the veteran has 
vertigo is his own statements, and the statements of his 
wife, mother, cousin, and former employer.  This is not 
competent evidence since laypersons are not qualified to 
render an opinion concerning medical diagnosis.  Laypersons 
are competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Therefore, the 
Board concludes that there is no current diagnosis of 
vertigo.  Without a disability, there can be no entitlement 
to compensation.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Further, should the veteran have a current diagnosis of 
vertigo, the March 2007 VA examiner stated that while 
acoustic trauma is clearly documented in the case and the 
link between acoustic trauma and peripheral vestibular 
disorders is well-documented, there is a paucity of evidence 
besides the veteran's own recollections that supports the 
veteran's claim.  Therefore, the Board determines that 
service connection for vertigo is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for vertigo.  As such, that doctrine is 
not applicable in the instant appeal, and his claim must be 
denied.  38 U.S.C.A. § 5107.

B. Hearing loss, right ear

In a rating decision dated August 1978, the RO denied service 
connection for bilateral hearing loss because the veteran had 
normal hearing upon entrance and separation from service.  
The RO indicated that the one occasion in service in October 
1968 when the veteran was treated for an ear perforation with 
decreased hearing in the right ear, the veteran indicated 
that the injury occurred when he was a child.  The RO also 
stated that there was no indication that this preexisting 
injury was aggravated by service.  In reaching such decision, 
the RO considered the veteran's service medical records, a 
privately administered audiological evaluation from June 
1977, and a June 1978 VA examination report.  Lacking any 
evidence of a nexus between the veteran's current hearing 
loss and service, the RO denied the claim.

In August 1978, the veteran was advised of the decision and 
his appellate rights.  Thereafter, in December 1978, the RO 
again denied the claim, stating that newly submitted evidence 
consisting of reports from Milwaukee Children's Hospital was 
not new and material.  Thereafter, the veteran's application 
to reopen his claim of entitlement to service connection for 
bilateral hearing loss was first received in June 2003.  
Thus, the August 1978 decision is final.  38 U.S.C. § 4005(c) 
(1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1978)
 [38. C.F.R. §§ 3.104, 20.302, 20.1103 (2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran  filed his application to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
in June 2003, the revised definition of new and material 
evidence found at 38 C.F.R. § 3.156(a)(2007), applies in this 
case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The basis of the August 1978 decision was that there was no 
evidence of record concerning a nexus between the veterans's 
hearing disorders and his service.  Since that decision, 
statements from the veteran and his spouse have been 
received.  These statements, together with another review of 
the service medical records, are new and material in that it 
is neither cumulative nor redundant of the evidence of record 
as of August 1978, and they relate to an unestablished fact 
necessary to substantiate the claim, specifically, the 
existence of a nexus between the veteran's current hearing 
loss and an incident or injury in service.  As such, the 
claim for entitlement to service connection for bilateral 
hearing loss is reopened.  The Board will now address the 
merits of the veteran's claim.

Initially, the Board notes that service connection for 
hearing loss, left ear was granted by the RO in the February 
2004 rating decision; therefore, as indicated previously, the 
issue appealed to the Board is service connection for hearing 
loss, right ear only.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The veteran contends that his current hearing loss, right ear 
is a result of damage done to his right eardrum by a muzzle 
blast while in service.  Thus, he claims that service 
connection is warranted for his hearing loss, right ear.

Although the veteran's service medical records document 
treatment for ear injury and note complaints of hearing loss, 
they do not contain any documentation as to cause, 
specifically to a muzzle blast in proximity to the veteran.  
However, the veteran is competent to describe the nature and 
extent of his in-service noise exposure and such is 
consistent with his military occupational specialty as a 
weapons crewman.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran's service medical records demonstrate that the 
veteran suffered decreased hearing in both the right and left 
ears on October 26, 1968.  An October 28, 1968 record reports 
a perforation of the right ear drum, though the cause is not 
indicated.  The veteran's July 1967 enlistment examination 
and May 1969 separation examination show no complaints or 
findings of hearing loss in the right ear. 

Post-service audiograms dated in June 1977 and November 1977 
do not contain diagnoses or interpretations of the findings 
to indicate hearing loss.  However, the November 2003 VA 
examiner interpreted the audiograms as showing a bilateral 
mixed loss in June 1977 and normal hearing in the right ear 
and a high frequency 4000 drop in the left ear in November 
1977.   More recent audiological evaluations demonstrate a 
diagnosis of hearing loss, right ear.  Specifically, at the 
November 2003 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
30
LEFT
35
30
35
55
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percent in the left ear.  
The veteran was diagnosed with asymmetric mixed loss left 
greater than right.

At the June 2004 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
30
LEFT
30
20
20
45
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The veteran was diagnosed with asymmetric high frequency 
sensorineural hearing loss left greater than right.  
Therefore, the Board finds that the contemporary medical 
evidence demonstrates a current hearing loss, right ear as 
defined by 38 C.F.R. § 3.385.  

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
hearing loss, right ear.  The Board first considered whether 
service connection is warranted for hearing loss, right ear 
on a presumptive basis.  However, the record fails to show 
that the veteran manifested hearing loss to a degree of 10 
percent within one year following his service discharge in 
September 1969.  As such, presumptive service connection is 
not warranted for hearing loss, right ear.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for hearing loss, right ear on a direct basis.  
However, while the veteran has a current diagnosis of hearing 
loss, right ear, and there is documentation of injury and 
apparently temporary loss of hearing in the right ear in 
service, the veteran's service separation examination shows 
no complaint or diagnosis of hearing loss.  Additionally, 
although the veteran claimed hearing loss in the right ear in 
May 1978 and June 1977 audiogram reflects some hearing loss 
bilaterally, no subsequent medical evidence reflects hearing 
loss in the right ear until the November 2003 audiological 
evaluation, nearly 34 years since the veteran's discharge 
from service.  The lapse in time between service and the 
first diagnosis weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

Additionally, the November 2003 examiner stated that hearing 
loss in the right ear would not have occurred in service, and 
would have occurred after November 1, 1977, the date of the 
audiogram showing normal hearing in the right ear.  The June 
2004 VA examiner noted that the audiogram from the veteran's 
separation examination showed 5 to 20 decibel loss in the 
right ear.  As a result, the VA examiner determined that it 
is less likely as not that the veteran's right-sided hearing 
loss was caused by or is a result of his service time.  

Therefore, no competent medical professional has attributed 
the onset of the veteran's hearing loss, right ear to his 
service.  The veteran's claim that his hearing loss was is 
the result of his military service is supported solely by his 
own statements and the lay statements of others.  As such, 
the evidence of a nexus or link between service and the 
veteran's hearing loss, right ear is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, supra.  
Specifically, where the determinative issue is one of medical 
causation or diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  In the absence of competent 
evidence connecting the disability to the veteran's time in 
service, the Board concludes that service connection for 
hearing loss, right ear is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hearing loss, right ear, that doctrine 
is not applicable in the instant appeal. 38 U.S.C.A. § 5107.  
Therefore, his claim must be denied.  

C. Clear and unmistakable error claim

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2007).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2007).

As discussed above, the Board finds that the August 1978 
rating decision is final.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the 
error. . .

If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to 
what the alleged error is and, unless it is the 
kind of error . . . that, if true, would be CUE on 
its face, persuasive reasons must be given as to 
why the result would have been manifestly different 
but for the alleged error.  It must be remembered 
that there is a presumption of validity to 
otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE 
claim is undoubtedly a collateral attack, the 
presumption is even stronger.

Id. See also Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The veteran alleges in his October 2005 claim that the August 
1978 rating decision was CUE that, at the June 1978 VA 
examination, the examiner diagnosed tinnitus in the veteran's 
left ear, but the RO stated that it would not be reasonable 
to assume that the veteran's currently diagnosed tinnitus was 
related to his military service since he was discharged 
almost 9 years before August 1978.  The VA examiner offered 
no nexus opinion with regard to tinnitus.  Therefore, the 
veteran alleges that it was CUE for the RO to form a negative 
nexus opinion without any medical evidence supporting that 
opinion.

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo, supra.  In 
evaluating whether there was CUE in the August 1978 rating 
decision, the Board finds that the decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.

Specifically, at the time of such decision, the veteran's 
service medical records, post-service private treatment 
records, and a June 1978 VA examination report were 
considered.  The Board notes that the veteran was afforded a 
VA examination with regard to his service connection claims 
for hearing disorders, and at that examination the examiner 
noted intermittent tinnitus in the left ear.  Regardless, the 
RO at the time stated that it would not be reasonable to 
assume that the veteran's currently diagnosed tinnitus was 
related to his military service since he was discharged 
almost 9 years before August 1978.  Although the Board 
acknowledges that a VA opinion with regard to the veteran's 
claim for service connection for tinnitus would have been 
appropriate, failure to obtain a VA opinion is no more than a 
failure to fulfill the duty to assist.  As indicated failure 
to fulfill the duty to assist does not constitute CUE.  See 
Crippen, supra; Caffrey, supra.  

Further, the Board finds that no evidence submitted by the 
veteran with regard to his original claim of service 
connection suggested a nexus between tinnitus and service.  
In fact, the veteran submitted two audiograms, dated in June 
1977 and November 1977, which were considered by the RO, but 
neither commented on the existence of tinnitus at the time.  
The Board also observes that there is no evidence to indicate 
that such a nexus would have been found by the VA examiner if 
the RO had requested that opinion.  There is no complaint or 
diagnosis of tinnitus within the service medical records.  In 
addition, although the Board notes that the June 1978 VA 
examiner recorded a history of tinnitus since the mortar 
blast in service, such history given by the veteran does not 
predetermine the examiner's opinion with regard to causation 
of the veteran's tinnitus.  Laypersons, such as the veteran 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nor does the fact 
that such history was recorded an indication that the 
examiner would, without doubt, have found a nexus between the 
veteran's tinnitus and service.
Therefore, the Board determines that the August 1978 rating 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.  There is no evidence that the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  See Russell, supra.  
Moreover, there is no indication that there was any error in 
the August 1978 rating decision that compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
Fugo, supra.

To the extent that the veteran may disagree with how the 
facts were weighed or evaluated by the RO in reaching its 
decision in August 1978, the Board emphasizes that such 
disagreement with how the facts were weighed is insufficient 
to constitute CUE.  See Russell, Fugo, supra.  The Board 
observes that the veteran's remedy at that time was to appeal 
the August 1978 decision to the Board.  He did not do so and 
the Board may not now reweigh the facts as considered in 
August 1978.


For the foregoing reasons, the Board finds that the August 
1978 decision was reasonably supported by the evidence of 
record and correctly applied the laws and regulations then in 
effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted.


ORDER

Entitlement to service connection for vertigo is denied.

New and material evidence having been received, the appeal to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss is granted. 

Entitlement to service connection for hearing loss, right ear 
is denied.

The August 1978 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


